          Case 1:18-cr-00390-PAE Document 509 Filed 09/03/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,

                          -v-                                               18 Cr. 390-15 (PAE)

 CHRISTOPHER SIMON,                                                                ORDER
                                          Defendant.



PAUL A. ENGELMAYER, District Judge:

        On August 27, 2020, the Court issued an order granting Christopher Simon’s motion for

compassionate release pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). See Dkt. 507 at 11. To facilitate

Simon’s prompt release under conditions supporting his lawful reintegration into society, the

Court directed “the U.S. Probation Department to consult with the Government and the defense,

and, by September 2, 2020, to file a letter on the docket of this case that (1) identifies a halfway

house or equivalent facility at which Simon can productively reside upon his release from

custody; (2) identifies a drug treatment program that will admit Simon and in which he can

promptly participate upon release; and (3) proposes modifications, if any, to the current terms of

supervised release necessary to take into account present circumstances.” Id. at 10. “To assure that

the deadlines set herein are met,” the Court further directed the Government “forthwith to alert

the Probation Department to this order, and particularly to the September 2 filing deadline

applicable to the Probation Department.” Id. at 11.

        The Court has not received any filing from the Probation Department. The Probation

Department is hereby ordered to file the above-described letter by 5:00 p.m. today,

September 3, 2020. The Government is further directed to furnish this order to the assigned

probation officer forthwith and to file on the docket a certificate attesting to such delivery.
       Case 1:18-cr-00390-PAE Document 509 Filed 09/03/20 Page 2 of 2




      SO ORDERED.

                                             PaJA.�
                                         __________________________________
                                               PAUL A. ENGELMAYER
                                               United States District Judge

Dated: September 3, 2020
       New York, New York




                                     2
